DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a solid crystal including crystal molecules aligned in a predetermined alignment pattern at least partially defined by an alignment structure”, but omits presenting a specific alignment pattern and/or a specific alignment structure. Having crystal molecules aligned in a predetermined alignment pattern at least partially defined by an alignment structure is an inherent process for forming any solid crystal, rather than meaningful limitations for defining a specific crystal layer. A clear-cut indication of the scope of the subject matter embraced by the instant claim cannot be determined. Any solid crystal, disclosed and not disclosed by the instant application, may be encompassed by the claim, which deem the instant claim indefinite. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). Furthermore, claim 1 recites the element “an alignment structure”, but fails to indicate whether or not the claimed alignment structure is part of the claimed optical element. As a matter of fact, an optical element comprising an alignment structure and an optical element not comprising an alignment structure involve two different inventions. Applicant’s specification does not disclose both. 
Claims 2-14 are rejected because they depend on claim 1.
Claim 15 recites “a crystal layer having crystal orientation varying along at least one in-plane direction, a refractive index in a range of 1.6-2.6, and an optical anisotropy of greater than or equal to 0.1”, but omits essential structure(s) and/or compositions(s) responsible for the listed characteristics of the crystal layer. The listed characteristics in current claim language merely indicate some intended results to achieve, rather than meaningful limitations, for the claimed crystal layer. A clear-cut indication of the scope of the subject matter embraced by the instant claim cannot be determined. Any structure and/or compositions that accomplish the intended result, disclosed and not disclosed by the instant application, may be encompassed by the claim, which deem the instant claim indefinite. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
Claims 16-20 are rejected because they depend on claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/363,982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application
claim 1 of copending Application No. 17/363,982
1.     An optical element, comprising: 



        a solid crystal including crystal molecules aligned in a predetermined alignment pattern at least partially defined by an alignment structure.
1.     A film stack, comprising: 
        a plurality of first films and a plurality of second films alternately stacked, 
        wherein at least one second film of the plurality of second films includes a solid crystal including crystal molecules aligned in a predetermined alignment direction, and 
        wherein at least one first film of the plurality of first films includes an alignment structure configured to at least partially align the crystal molecules of the solid crystal in the predetermined alignment direction.

	As can be seen from the comparison above, the claimed film stack in claim 1 of copending Application No. 17/363,982 anticipates the claimed optical element in claim 1 of this instant application. 

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/363,982 (reference application). 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/363,982 (reference application). 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 17/363,982 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2018/0143470).
Regarding claim 1, Oh teaches an optical element (abstract; [0028]: “a liquid crystal lens”; [0030]: liquid crystal device as in-coupling element; [0108]-[0109]: liquid crystal grating structures; Figs. 9-10: exemplary liquid crystal grating structures; Fig. 12E: optical element formed by stacked liquid crystal device comprising a plurality of liquid crystal layers), comprising: 
a solid crystal ([0008]; Fig. 10: solid liquid crystal layer of different structures; Fig. 12E: exemplary solid crystal including sub-layers 1207, 1211 and 1215) including crystal molecules (Fig. 10: liquid crystal molecules included in liquid crystal layer 1000; 12E: liquid crystal molecules included in liquid crystal sub-layers 1207, 1209 and 1213) aligned in a predetermined alignment pattern (Fig. 10: exemplary alignment patterns; Fig. 12E: respective alignment patterns, not shown, defined by PLC layer 1203, 1209 and 1213) at least partially defined by an alignment structure (Fig. 10: alignment structure, not shown, resulting in alignment patterns as illustrated; Fig. 12E: PLC layer 1203, 1209 and 1213 as alignment layers forming an alignment structure that cause the liquid crystal molecules to assume respective particular orientation or patterns).

Regarding claim 2, Oh further teaches the optical element of claim 1, wherein the solid crystal is in a form of a continuous layer (Fig. 10B).

Regarding claim 3, Oh further teaches the optical element of claim 1, wherein the solid crystal includes a plurality of solid crystals disposed in a stacked configuration (Figs. 10C-10F, 12E: each sub-layer of exemplary liquid crystal layer reads on a solid crystal), and 
the optical element further includes a plurality of alignment structures disposed between the solid crystals (Fig. 12E: alignment structures 1209, 1213 between respective liquid crystal sub-layers).

Regarding claim 7, Oh further teaches the optical element of claim 1, wherein the optical element is configured to function as an Panchratnam Berry Phase optical element ([0105]: last sentence).

Regarding claim 8, Oh further teaches the optical element of claim 1, wherein the alignment structure includes at least one of: 
a photo-alignment material layer; 
a mechanically rubbed alignment layer; an alignment layer with anisotropic nanoimprint; 
an anisotropic relief directly formed on a substrate; a ferroelectric or ferromagnetic material deposited on the substrate; 
a thin crystalline layer or crystalline substrate (Fig. 12A-12D: polymerizable liquid crystal 1203 being a thin crystalline layer); or 
an alignment layer formed by crystallization in a presence of a magnetic field or an electric field (Figs. 12A-12B: PLC layer 1203 formed by crystallization in a presence of UV light inherently involving a magnetic field or an electric field).

Regarding claim 9, Oh further teaches the optical element of claim 1, wherein the crystal molecules include a first plurality of crystal molecules (Fig. 10C: crystal molecules in liquid crystal sub-layers below top liquid crystal sublayer; [0111]: “The liquid crystal molecules beneath the top or uppermost liquid crystal molecules (e.g., beneath the top or uppermost sublayer) may have different orientations as shown in FIG. 10C”) disposed in contact with the alignment structure (Fig. 12D) and a second plurality of crystal molecules (Fig. 10B: crystal molecules in top sub-layer of liquid crystal) disposed over the first plurality of crystal molecules, orientations of axes of the first plurality of crystal molecules are defined by the alignment structure, and orientations of axes of the second plurality of crystal molecules twist in a helical fashion (Fig. 10B: orientations of axes of the second plurality of crystal molecules top sub-layer of liquid crystal twist in a helical fashion; [0111]).

Regarding claim 10, Oh further teaches the optical element of claim 1, wherein the solid crystal includes chiral organic crystal molecules ([0113]: “a chiral nematic liquid crystal”) or organic crystal molecules doped with chiral dopants.

Regarding claim 11, Oh further teaches the 1, wherein the solid crystal includes a plurality of grains with grain boundaries (Fig. 10A: each domain reads on a grain and has its respective boundary), and at least one grain is at least partially aligned with the alignment structure on which the solid crystal is disposed ([0120]; Fig. 11).

Regarding claim 12, Oh further teaches the optical element of claim 1, wherein the solid crystal is switchable between an amorphous state and an aligned crystal state through at least one of a thermal based switching, a polarization based switching ([0055]-[0056]), or a photo sensitivity based switching ([0055]-[0056]).

Regarding claim 13, Oh further teaches the optical element of claim 1, wherein the solid crystal is uniaxially or biaxially anisotropic ([0055]: “LC molecules exhibit birefringence in which light polarized along a direction of the general orientation of the longitudinal axes of LC molecules has a refractive index different from the refractive index of light polarized a direction perpendicular to the general orientation of the longitudinal axes of LC molecule”).

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (US 2022/0236587).
Regarding claim 1, Yanai teaches an optical element (Figs. 16-17: reflective type liquid crystal diffractive element 19), comprising: 
a solid crystal (Figs. 16-17: patterned cholesteric liquid crystal layer 34) including crystal molecules (Figs. 16-17: liquid crystal compound 40) aligned in a predetermined alignment pattern (Fig. 17) at least partially defined by an alignment structure (Fig. 16: alignment film 32).

Regarding claim 5, Yanai further teaches the optical element of claim 1, wherein the alignment structure is configured to at least partially define uniform in-plane orientations, periodic or non-periodic in-plane orientations in a linear direction (Fig. 17: periodic in-plane orientation in a linear direction), in a radial direction, or in a circumferential direction for an axis of the solid crystal, the axis of the solid crystal being an axis along which the solid crystal has a highest refractive index.

Regarding claim 6, Yanai further teaches the optical element of claim 1, wherein an orientation of an axis of the solid crystal is spatially constant or spatially varying within the solid crystal (Fig. 17: the direction of an optical axis 40A derived from the liquid crystal compound 40 changes while continuously rotating along one in-plane direction), the axis of the solid crystal being an axis along which the solid crystal has a highest refractive index ([0326]: “The optical axis 40A derived from the liquid crystal compound 40 is a so-called slow axis having the highest refractive index in the liquid crystal compound 40”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (US 2022/0236587) in view of Tan et al. (US 2021/0364880).
Regarding claim 4, Yanai does not further teach the optical element of claim 1, wherein the solid crystal is optically anisotropic with a principal refractive index of at least about 1.5 and an optical anisotropy of at least about 0.1 ([0125]: “the liquid crystal layer may include the liquid crystal material (liquid crystal molecules) having the short-axis refractive index within the range of approximately 1.48 to approximately 1.58 and the long-axis refractive index within the range of approximately 1.6 to approximately 1.9”), the principal refractive index being a refractive index in a direction parallel to an axis of the solid crystal, and the axis of the solid crystal being an axis along which the solid crystal has a highest refractive index.

Regarding claim 15, Yanai teaches a solid crystal (Figs. 16-17: patterned cholesteric liquid crystal layer 34), comprising: 
a crystal layer (Figs. 16-17: patterned cholesteric liquid crystal layer 34) having a crystal orientation varying along at least one in-plane direction (Fig. 17: the direction of an optical axis 40A derived from the liquid crystal compound 40 changes while continuously rotating along one in-plane direction).
Yanai does not further teach the liquid crystal layer has a refractive index in a range of 1.6-2.6, and an optical anisotropy of greater than or equal to 0.1.
However, it is not new in the related art selecting various materials for making a liquid crystal layer to achieve a desirable refractive index and an optical anisotropy according to a specific application.
Tan for instance teaches in para. [0125] a liquid crystal layer has a refractive index in a range of 1.6-2.6, and an optical anisotropy of greater than or equal to 0.1 ([0125]: “the liquid crystal layer may include the liquid crystal material (liquid crystal molecules) having the short-axis refractive index within the range of approximately 1.48 to approximately 1.58 and the long-axis refractive index within the range of approximately 1.6 to approximately 1.9”; Examiner’s Note: the long-axis refractive index is in the range of 1.6-2.6 and optical anisotropy between the long-axis refractive index and the short-axis refractive index is greater than 0.1).
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Tan’s technique with Yanai’s technique to make a wider adjustable range of the diffraction efficiency possible to achieve.

Regarding claim 16, Yanai/Tan further teach the solid crystal of claim 15, wherein the crystal layer is a single crystal layer or a polycrystal layer (Yanai: Figs. 16-17, patterned cholesteric liquid crystal layer 34 is a polycrystal layer).

Regarding claim 17, Yanai/Tan further teach the solid crystal of claim 15, wherein the crystal layer is an organic solid crystal layer comprising at least one polycyclic aromatic hydrocarbon or a derivative of the polycyclic aromatic hydrocarbon (Yanai: [0307]).

Regarding claim 18, Yanai/Tan further teach the solid crystal of claim 15, wherein the crystal layer is an organic crystal layer comprising molecules containing a ring structure system and two terminal group systems (Yanai: [0307], “acridine and phenazine compounds (as described in JP1985-105667A (JP-S60-105667A) and U.S. Pat. No. 4,239,850A), and oxadiazole compounds (as described in U.S. Pat. No. 4,212,970A)”; Examiner’s Note: formula (I) in U.S. Pat. No. 4,239,850A, formula (I) in U.S. Pat. No. 4,212,970A).

Regarding claim 19, Yanai/Tan further teach the solid crystal of claim 15, wherein the crystal layer is an organic crystal layer comprising crystalline polymers having precursors including aromatic hydrocarbon (Yanai: [0307]), heteroarene groups, or derivatives thereof.

Regarding claim 20, Yanai/Tan further teach the solid crystal of claim 15, wherein the crystal layer is an organic crystal layer comprising a binder formed by at least one of amorphous polymers with aliphatic, hetroaliphatic, aromatic hydrocarbon ([0307]), or heteroarene groups.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (US 2022/0236587) in view of Yonemoto et al. (US 2022/0229218).
Regarding claim 14, Yanai does not further expressly teach claim 1, wherein the solid crystal comprises at least one of: 
a saturated or unsaturated polycyclic hydrocarbon, including at least one of anthracene, tetracene, pentacene, a derivative of the anthracene, a derivative of the tetracene, or a derivative of the pentacene; 
nitrogen, sulfur, and oxygen heterocycle; 
quinoline, benzothiophene, or benzopyran; 
bent and asymmetric acene including at least one of phenanthrene, phenanthroline, pyrene, fluoranthene, a derivative of the phenanthrene, a derivative of the phenanthroline, a derivative of the pyrene, or a derivative of the fluoranthene; 
2,6-naphthalene dicarboxylic acid, 2,6 dimethyl carboxylic ester crystal molecules, a derivative of the 2,6-naphthalene dicarboxylic acid, or a derivative of the 2,6 dimethyl carboxylic ester crystal molecules; or 
biphenyl, terphenyl, quaterphenyl, or phenylacetylene, or derivatives of the biphenyl, terphenyl, quaterphenyl, or phenylacetylene including substitutes with alkyl groups, cyano groups, isothiocyanate groups, fluorine, chlorine or fluorinated ether.
In the same field of endeavor, Yonemoto teaches in paras. [0083] and [0112] a liquid crystal based solid crystal comprising an alignment structure using nitrogen, sulfur, and oxygen heterocycle as photoactive compound ([0112]: “heterocyclic group having heteroatoms such as nitrogen atoms, oxygen atoms, and sulfur atoms”).
Before the effective filing date of the invention, it would have been an obvious matter of design choice using Yonemoto’s approach of forming an alignment structure to form Yanai’s alignment structure to for the same purpose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2022/0214584, made of record by Saitoh et al., teaches in Fig. 1 the invention of claim 1 of this instant application.
US 2022/0214476, made of record by Sasata et al., teaches in Fig. 1 the invention of claim 1 of this instant application.
US 2022/0128747, made of record by Nimura et al., teaches in [0152] “the refractive index anisotropy Δn can be adjusted by adjusting a kind of a liquid crystal compound for forming the reflective layer 24 and a mixing ratio thereof, and a temperature during aligned immobilization”, which is related to the instant application.
US 2021/0347149, made of record by Shiabata et al., teaches in para. [0372] “The in-plane average refractive index of the refractive index-adjusting layer may be within the above range, but is preferably 1.58 to 1.70 and more preferably 1.60 to 1.70”, which is related to the instant application.
US 2021/0149098, made of record by Sasata et al., teaches in Fig. 1 the invention in claim 1 of this instant invention and further teaches in para. [0070] “The first optically-anisotropic layer 26 has 0.24 or more of a refractive index anisotropy Δn” and in para. [0083] “the above-described difference Δn in refractive index depends on the liquid crystal compound”, which are related to the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XUEMEI ZHENG/Primary Examiner, Art Unit 2693